Title: Elisha Hinman to the American Commissioners, 19 August 1778
From: Hinman, Elisha
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Gentlemen,
Brest August 19 1778
I have the pleasure of acquainting you, that I arrived here the 17th and am happy in finding the Providence Frigate Captn. Whipple, ready to part for America I have embarked on board, and flatter myself with a Speedy and safe passage. After Compliments of Respect I have the honour to be Gentlemen Your most Obedient very humble Servant
E. Hinman
 
Addressed: Honble American Commissrs / Messrs Franklin, Lee & Adams / Paris
Notation: E. Hinman. Aug. 19. 78.
